DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 11/1/2021.  Claims 10-15 have been withdrawn.  Claims 1-9 and 16-20 are currently pending and have been examined.
Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.
Claim Objections
Claims 1-9 and 16-20 are objected to because of the following informalities: 
Regarding claims 1-9 and 16-20, the preamble of each of independent claims 1 and 16 recite a CRM.  However, the preambles of dependent claims 2-9 and 17-20 recite “The method of…”.
Further regarding claim 3, the phrase “a the” in claim 3 appears to be a typo.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The CRMs of claims 1 and 16 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 16 recite:
1. One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of identifying fraudulent activity through a comparison of linked information, the method comprising the steps of: 
obtaining, for a financial account with a first financial institution, first information at least partially associated with an identity on the financial account; 
obtaining second information not associated with the identity from a database storing information associated with known fraudulent accounts; 
comparing the first information and the second information; 
determining that a first portion of the first information matches information associated with the identity and a second portion of the first information matches the second information associated with known fraudulent accounts not associated with the identity; and 
determining a fraud score based on the comparison of the first information and the second information.

Referring to the bolded limitations above, independent claims 1 and 16 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 16 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 16 only recite the fundamental economic practice of mitigating risk for the purpose, as described in the specification, of determining if information is fraudulent.  Accordingly, each of claims 1 and 16 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 16, since these claims only contain mere instructions to implement the abstract idea on a computer e.g., to receive, store, or transmit data), the recitation in claims 1 and 16 of a processor and database does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 16 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 16, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, comparing information of accounts to determine if an account may be fraudulent is notoriously well known as evidenced by the references cited on the PTO-892.  Moreover, the processor and database of claims 1 and 16 are known devices, as discussed in paragraph [0020] of the Applicant’s specification.   Accordingly, claims 1 and 16 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 16 are not patent eligible.  Dependent claims 2-9 and 17-20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-9 and 17-20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional variables in conventional fraud detection techniques (2B).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang (US 2020/0065814).
Claim 1 recites:
One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of identifying fraudulent activity through a comparison of linked information, the method comprising the steps of: (Fang, [0081], CRM, processor 714)
obtaining, for a financial account with a first financial institution, first information at least partially associated with an identity on the financial account; (Fang, Fig. 1, [0046], account information includes financial information; (Fang, Fig. 3, [0054], obtains attributes of particular user account 310)
obtaining second information not associated with the identity from a database storing information associated with known fraudulent accounts; (Fang, Fig. 3, [0051], identifying known fraudulent accounts 305, accounts database 136)

determining that a first portion of the first information matches information associated with the identity and a second portion of the first information matches the second information associated with known fraudulent accounts not associated with the identity; and (Fang, Fig. 3, [0055], determining shared attributes 315) 
determining a fraud score based on the comparison of the first information and the second information.  (Fang, Fig. 3, [0059], risk level 320)
Claim 16 corresponds to claim 1 and is rejected on the same grounds.
Claim 2 recites:
The method of claim 1, wherein the fraud score is determined based on the presence of the second portion of the first information in the at least one database storing second information associated with known fraudulent accounts not associated with the identity.  (Fang, Fig. 3, [0059], value based on number of shared attributes) 
Claim 3 recites:
The method of claim 1, wherein the financial institution is a the first financial institution and the database is associated with a second financial institution distinct from the first financial institution.  (Fang, Fig. 1, [0046], account database 136)
Claim 17 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The method of claim 1, wherein the database is aggregated from a plurality of financial institutions.  (Fang, Fig. 1, [0046], account information include private financial information of users and merchants, such as one or more account numbers, passwords, credit card information, banking information, digital wallets used, or other types of financial information)
Claim 5 recites:
The method of claim 1, wherein the first portion of the first information includes at least one of a name, a social security number, and a date of birth associated with the identity.  (Fang, Fig. 3, [0054], attributes include name; [0039], social security number)
Claim 6 recites:
The method of claim 5, wherein the second portion of the first information includes at least one of an address and a telephone number associated with known fraudulent accounts not associated with the identity.  (Fang, Fig. 3, [0054], attributes include address and phone number)
Claim 7 recites:
The method of claim 6, wherein the fraud score is determined based at least in part on a number of data points of the first information that correspond to the identity.  (Fang, Figs. 1, 3 and 5, [0059], number of shared attributes)
Claim 8 recites:
The method of claim 6, wherein the fraud score is determined based at least in part on a type of data points of the first information that corresponds to the identity.  (Fang, Fig. 3, [0055], similarity threshold may be defined differently for different attribute types)
Claim 9 recites:
The method of claim 7, wherein first financial account is an account currently being applied for by an applicant.  (Fang, [0015], [0017], [0052], [0053], new user account)
Claim 20 corresponds to claim 9 and is rejected on the same grounds.
Claim 18 recites:
The method of claim 16, further comprising the step of searching for at least one additional financial account that matches the second portion of the first information.  (Fang, Figs. 2, 4 and 5, [0065], links generation module 204 compares attributes among all accounts) 
Claim 19 recites:
The method of claim 18, further comprising the step of determining a second fraud score for the at least one additional account.  (Fang, Figs. 2, 4 and 5, [0061], links generation module 204 assigns weights to each of the known fraudulent user accounts)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Zablocki (US 10,938,853) discusses detection and clustering of emerging fraud patterns, Title.
Kramme (US 10,825,028) discusses fraud detection classification, Fig. 2.
Douglas (US 10,778,681) discusses using common identifiers related to location to link fraud, Title.
Caldera (US 2018/0130061) discusses flagging suspicious relationship aspects, Abstract.
Acuna-Rohter (US 2015/0142595) discusses collecting user data to identify fraud, Abstract.
Kaperdal (US 2013/0091052) discusses generating a user confidence score, Fig. 2.
Vendrow (US 2010/0130172) discusses known fraudulent accounts, [0063].
He (US 2008/0283593) discusses identifying a fraudulent account, [0047].
Gesehwender (US 7,337,119) discusses detecting purchasing card fraud, Title.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571)272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/




/DAVID P SHARVIN/Primary Examiner, Art Unit 3692